Citation Nr: 0715641	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-14 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disability.  

2.  Whether or not new and material evidence has been 
received which is sufficient to reopen a previously denied 
claim of entitlement to service connection for residuals of 
surgical correction of a deviated septum.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).   

Procedural History

The veteran served on active duty from July 1965 until July 
1968.  

In January 1975 the veteran's original claims of entitlement 
to service connection of a Psychiatric disability 
[denominated as a "nervous condition"] and residuals of  
surgical correction of a deviated septum were denied.  The 
veteran was informed of hat decision and of his appeal rights 
in a letter from VA dated February 3, 1975.  
He did not appeal. 
 
In March 2002, the RO received the veteran's request to 
reopen his previously denied claims.  In the February 2003 
rating decision, the RO reopened and denied the veteran's 
claim of entitlement to service connection for a "nervous 
condition" on the merits; and declined to reopen the 
veteran's claim for service connection for residuals of the 
surgical correction of a deviated septum.  The veteran 
disagreed with the February 2003 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in April 2004.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

REMAND

Initial matter

As noted in the Introduction, the RO most recently reopened 
the veteran's claim for service connection for a psychiatric 
disability and denied the claim on its merits.  However, the 
question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the claimant that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for claim, making 
RO determination in that regard irrelevant.]  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].   The proper issue on appeal is, therefore, 
whether new and material evidence has been received which is 
sufficient to reopen the previously denied claim.

The Board further observes by way of clarification that the 
veteran and the RO have referred to the claimed disability as 
a "nervous condition".  It is clear from the record that 
the claimed disability is psychiatric in nature, recently 
diagnosed as generalized anxiety disorder and dysthymia. 

Reasons for remand 

The United States Court of Appeals for Veterans Claims (the 
Court) determined in Kent v. Nicholson, 20 Vet. App. 1 
(2006), that for new and material evidence claims in order to 
comply with the notice requirements of the VCAA, "VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant." See Kent, supra, at 9-10. 
The Court also noted that "the VCAA requires [VA] to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial." Id. at 10.  The veteran has not yet 
received a letter which provides the information as 
contemplated by the Court in Kent.  Additionally, the agency 
of original jurisdiction (AOJ) should take this opportunity 
on remand to also ensure that VCAA notice requirements, as 
recently clarified by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), have been satisfied.  

Finally, since the RO last adjudicated the claim in the 
December 2004 SSOC, the veteran has submitted several sets of 
additional medical records directly to the Board.  None of 
this medical evidence was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (2006).  Therefore, a 
remand is also required for AOJ consideration of the newly 
submitted medical evidence.    

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should provide the veteran with a 
letter which complies with the 
notification requirements of the VCAA, as 
amplified by Kent and Dingess.

2.  After completing any additional 
development which is deemed necessary, VBA 
should then review the record, to include 
all newly submitted evidence, and 
adjudicate the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given appropriate opportunity 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



